CONSULTING AGREEMENT


This Consulting Agreement (the "Agreement") is entered into this 9th day of
August, 2011 by and between URBAN BARNS FOODS INC., a Nevada Corporation (the
"Company") and Daniel Meikleham (the "Consultant") at 12936 Elbow Drive SW,
Calgary, Alberta, T2W 6G6, Canada.


WHEREAS, the Consultant is engaged in providing strategic business planning, and
provide planning and management services; and


WHEREAS, the Company desires to engage Consultant to provide consulting
services;


NOW THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration receipt whereof is hereby acknowledged it
is agreed.


1.
The Company hereby engages the Consultant and the Consultant hereby accepts this
engagement on a non-exclusive basis from the date hereof up to and including one
year pursuant to the terms and conditions of this Consulting Agreement. In order
to assist Consultant with his duties, the Company will provide Consultant with
such information, as may be required by Consultant.



2.
Consultant shall use its best efforts to assist the Company in strategic
business planning and development of a business plan as follows:

 
 
Chairman of the Board of Directors, Chief Financial Officer, and Principle
Accounting Officer and as Secretary.



3.
As consideration for the services to be provided, the Consultant shall receive
pursuant to the 2011 stock option plan dated July 25, 2011 (the “Stock Option
Plan”)262,500 shares of the Company's common stock pursuant to the registration
statement on Form S-8. The number of said shares so issued to Consultant
hereunder shall be adjusted for stock splits, dividends, and other adjustments
and shall be delivered to Consultant at such time that the Company has
authorized capital to do so.



4.
Except as otherwise provided herein, any notice or other communication to any
party pursuant to or relating to this Agreement and the transactions provided
for herein shall be deemed to have been given or delivered when deposited in the
United States Mail, Canada Post, registered or certified, and with proper
postage and registration or certification fees prepaid, addressed at their
principal place of business or to such other address as may be designated by
either party in writing.



5.
This Agreement shall be governed by and interpreted exclusively pursuant to the
laws of the state of Nevada. In the event of any breach of this Agreement, the
prevailing party shall be entitled to recover all costs including reasonable
attorney's fees and those that may be incurred on appeal.



6.
This Agreement may be executed in any number of counterparts, each of which when
so executed an delivered shall be deemed an original, and it shall not be
necessary, in making proof of this Agreement to produce or account for more than
one counterpart.



IN WITNESS WHEREOF, the parties hereto have subscribed their hands and seals the
9th day of August, 2011.


/s/ Daniel Meikleham
/s/ Jacob Benne
Daniel Meikleham
Jacob Benne
CFO & Director
CEO